13-92
         Wu v. Holder
                                                                                      BIA
                                                                                   Hom, I.J.
                                                                               A077 977 413
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 14th day of May, two thousand fourteen.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                     Chief Judge,
 9                RALPH K. WINTER,
10                DEBRA ANN LIVINGSTON,
11                     Circuit Judges.
12       _____________________________________
13
14       WEN LONG WU, AKA HSUHSIANG TENG,
15                Petitioner,
16
17                      v.                                      13-92
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Zhong Yue Zhang, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; James A. Hunolt, Senior
28                                     Litigation Counsel; Jesse Lloyd
29                                     Busen, Trial Attorney, Civil
 1                             Division, Office of Immigration
 2                             Litigation, United States Department
 3                             of Justice, Washington, D.C.

 4       UPON DUE CONSIDERATION of this petition for review of a

 5   decision of the Board of Immigration Appeals (“BIA”), it is

 6   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 7   review is DENIED.

 8       Wen Long Wu, a native and citizen of the People’s

 9   Republic of China, seeks review of a December 31, 2012,

10   order of the BIA affirming the September 13, 2011, decision

11   of an Immigration Judge (“IJ”) denying his application for

12   asylum, withholding of removal, and relief under the

13   Convention Against Torture (“CAT”).     See In re Wen Long Wu,

14   No. A077 977 413 (B.I.A. Dec. 31, 2012), aff’g No. A077 977

15   413 (Immig. Ct. N.Y. City Sept. 13, 2011).    We assume the

16   parties’ familiarity with the underlying facts and

17   procedural history of this case.

18       Under the circumstances of the case, we have reviewed

19   the IJ’s decision.     See Shunfu Li v. Mukasey, 529 F.3d 141,

20   146 (2d Cir. 2008).    The applicable standards of review are

21   well-established.     See 8 U.S.C. § 1252(b)(4)(B); see also

22   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

23



                                     2
 1       Because Wu does not challenge the agency’s finding that

 2   he did not establish past persecution, Wu is required to

 3   show that he has a well-founded fear of future persecution.

 4   Wu has not identified any error in the IJ’s decision.

 5       First, Wu submitted a letter from his father stating

 6   that authorities in China continue to search for him, but

 7   the letter, prepared for purposes of the proceedings, lacks

 8   any detail about the search.   The IJ thus did not err in

 9   affording the letter little weight.   See Xiao Ji Chen v.

10   U.S. Dep’t of Justice, 471 F.3d 315, 341 (2d Cir. 2006);

11   Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 214 & n.5

12   (BIA 2010), overruled in part on other grounds by Hui Lin

13   Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).     Despite Wu’s

14   argument that the agency erred in rejecting the letter as

15   unauthenticated pursuant to 8 C.F.R. § 287.6, the IJ did not

16   reject the document as unauthenticated, but rather gave it

17   little weight as unsworn and lacking in detail.

18       Moreover, the IJ reasonably gave Wu’s testimony

19   regarding phone conversations with his father little weight,

20   as the testimony lacked detail and was unsupported by any

21   corroborating evidence.   See Diallo v. INS, 232 F.3d 279,

22   285 (2d Cir. 2000) (“While consistent, detailed, and


                                    3
 1   credible testimony may be sufficient to carry the alien’s

 2   burden, evidence corroborating his story, or an explanation

 3   for its absence, may be required where it would reasonably

 4   be expected.”).    Wu also cites to human rights reports to

 5   say that country conditions support his claim that he will

 6   be sterilized.    We do not consider this evidence, as it was

 7   not submitted to the agency.    See 8 U.S.C. § 1252(b)(4)(A).

 8       Because Wu did not meet his burden for asylum, he

 9   necessarily cannot meet the higher burden required for

10   withholding of removal and CAT relief.    See 8 C.F.R.

11   § 1208.16(b), (c); Lecaj v. Holder, 616 F.3d 111, 119-20 (2d

12   Cir. 2010.

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot.    Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23




                                    4